November       2,    2015




Abel    Acosta,       Clerk
Texas Court of Criminal Appeals
PO Box 12308, Capitol Station
Austin,       TX    78711-2308

RE:     WR-31,454-03
        Ex parte Rodney Elnesto Smiley

I     was     wondering       if    the Court had made a decision in the above
referenced           case,    and    if   not,   when   it might be forthcoming.

Thank you   in  advance   for               your assistance in this matter,      and
I await your quick reply.

Sincerely,



Srent       McLean    #(
Boyd Unit - 200 Spur 113
Teague, TX 75860-5174




                                                                  RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                   NOV 04 2015

                                                                 ^beiAcosla,Clerk